EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Hopewell on April 20, 2021.

The application has been amended as follows: 


3.  (Currently Amended) The computer-implemented method of claim 1, wherein the operational parameters [[comprises]] further comprise: a number of layers of a computer model, [[the]] a number of features of a computer model, a number of nodes of a computer model, or a type of a computer model.

11.  (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the operational parameters [[comprises]] further comprise: a number of layers of a computer 

19. (Currently Amended) The system of claim 17, wherein the operational parameters [[comprises]] further comprise: a number of layers of a computer model, a number of features of a computer model, a number of nodes of a computer model, or a type of a computer model.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599.  The examiner can normally be reached on 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        April 20, 2021